UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1463



ALLEN C. BAREFORD, III,

                                              Plaintiff - Appellant,

          versus


OXFORD HOUSE WORLD SERVICES; W. T. MCCAULEY;
OXFORD HOUSE CHAPTER PRESIDENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-02-611-2-18)


Submitted:   July 18, 2002                  Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen C. Bareford, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allen C. Bareford, III, appeals the district court’s order

dismissing his complaint.                Appellant’s case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).                          The

magistrate judge recommended that relief be denied and advised

Appellant        that     failure   to    file        timely    objections       to   this

recommendation could waive appellate review of a district court

order   based      upon    the    recommendation.             Despite    this    warning,

Appellant        failed      to     object       to     the     magistrate        judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.                       See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing     to     file     objections     after        receiving       proper    notice.

Accordingly, we affirm the judgment of the district court.                              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             2